DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (Patent 6914368, further referred to as Nakamura).
As to claim 1, Nakamura a bulk-acoustic wave resonator (figs 1-4), comprising:
a substrate (2);
a lower electrode (5) disposed on the substrate;
a piezoelectric layer (4) at least partially covering the lower electrode; and
an upper electrode (6) at least partially covering the piezoelectric layer (column 8 lines 28-57),
wherein, on a surface of the bulk-acoustic wave resonator, a centroid of an active area (7) in which the lower electrode, the piezoelectric layer, and the upper electrode all overlap each other is aligned with a center of a rectangle defining an aspect ratio of the active area (fig 3, a, b), wherein the active area has a shape of a polygon (fig 3) symmetrical with respect to at least one axis passing through the center of the rectangle defining the aspect ratio (column 9 lines 15-44), and
wherein the aspect ratio is greater than or equal to 2 and less than or equal to 10 (table 1, column 10 lines 24-52, the aspect ratio of a/b is between 2 and 10).

As to claim 2, Nakamura teaches the rectangle defining the aspect ratio is a rectangle having a largest aspect ratio among rectangles contacting three or more vertices of the polygon (area defined by a and b touch three or more vertices defined by the ends of the length of c, column 10 lines 1-9).
As to claim 3, Nakamura wherein the polygon is a polygon having N angles, wherein N is an even number greater than or equal to 4 (fig 3, 8 angles are formed within the polygon).
As to claim 4, Nakamura further comprising a membrane layer (fig 30, 33) forming a cavity (38) together with the substrate (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Lim et al (Pub 20180013397, further referred to as Lim).
	As to claim 5, this claim is dependent on claim 4, the rejection of which is discussed above.
	Nakamura does not teach an etching prevention portion.
	Lim taches forming a BAW resonator (Fig 1) where a cavity is formed (s) and an etching prevention portion (120)(paragraphs 54 and 55) disposed around the cavity.  As such it would have been obvious to person of ordinary skill in the art before the filing of the invention to combine the resonator taught in Nakamura with the layer taught in Lim in order to improve resonator production and Q values.
5. The bulk-acoustic wave resonator according to claim 4, further comprising an etch-preventing portion disposed to surround the cavity.
As to claim 7 Lim teaches an insertion layer (130) at least partially disposed between the lower electrode and the piezoelectric layer (150).
As to claim 8, Lim teaches a passivation layer (200) disposed to expose a portion of the lower electrode and a portion of the upper electrode.
As to claim 9, Lim teaches a metal pad (210) contacting the exposed portion of the lower electrode and the exposed portion of the upper electrode (paragraph 82).
Allowable Subject Matter
Claims 10-22 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teaches or suggest the use of the sacrificial layer taught in claim 6, and the resonator satisfied the ratio between the centroid of the active area and the center of the rectangle in direction of the second axis as is recited in claims 10-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849